MEMORANDUM OPINION


No. 04-02-00597-CV

Betty Bass HILES, Peggy Bass Albin, Ricardo Reyes, Sr.,
and Jovita Reyes, on behalf of themselves and all others similarly situated,
Appellants

v.

BAKER HUGHES, INC.,
Appellee

From the 381st Judicial District Court, Starr County, Texas
Trial Court No. DC-00-183
Honorable John A. Pope, III, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sarah B. Duncan, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   February 12, 2003

MOTION TO DISMISS GRANTED; DISMISSED
            Appellants filed a motion to dismiss this appeal. We grant the motion. See Tex. R. App. P.
42.1(a)(2). All costs of this appeal are assessed against appellants.
 
                                                                                    PER CURIAM
Publish